Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Claims 2-21 are pending in Instant Application. 
Priority
3. 	Examiner acknowledges that this application is a continuation of U.S. Patent Application No. 16/373,138, entitled DYNAMIC THROUGHPUT INGESTION OF BACKUP SOURCES filed April 02, 2019, which is incorporated herein by reference for all purposes, which is a continuation of U.S. Patent Application No. 14/863,178, entitled DYNAMIC THROUGHPUT INGESTION OF BACKUP SOURCES filed September 23, 2015, now U.S. Patent No. 10,298,680, which is incorporated herein by reference for all purposes. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4. 	Claim 1 of the instant application 17/156,015 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 10,944,822. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application (17/156,015)

US Patent 10,944,822
(bold means the differences)
1. A method, comprising: 




querying a source system to obtain a resource utilization related to one or more performance metrics of the source system in performing at least a primary workload; 



adjusting, by a backup engine of a backup system, a data ingestion rate from the source system, wherein the data ingestion rate from the source system is adjusted based on the one or more performance metrics of the source system in performing at least the primary workload, wherein a rate of change at which the data ingestion rate decreases as the primary workload at the source system increases is based on a priority of the primary workload with respect to data ingestion for backup operations; and ingesting data from the source system at the adjusted data ingestion rate.

1. A method, comprising: monitoring a resource utilization related to one or more performance metrics of a source system in performing at least a primary workload, wherein a processor is configured to 
query the source system to obtain the resource utilization related to one or more performance metrics of the source system in performing at least the primary workload; determining a data ingestion rate for backup operations on the source system based on the monitored resource utilization; 
adjusting, by a backup engine of a backup system, the data ingestion rate from the source system, wherein the data ingestion rate from the source system is adjusted based on the one or more performance metrics of the source system in performing at least the primary workload, wherein a rate of change at which the data ingestion rate decreases as the primary workload at the source system increases is based on a priority of the primary workload with respect to data ingestion for backup operations; ingesting data from the source system at the adjusted data ingestion rate; and writing the ingested data to a distributed file system at a backup repository.



As demonstrated, for example the independent claim 1 of US Patent 10,944,822 discloses the features of the independent claim 1 of 17/156,015 while the claims are broader in scope and anticipate the claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1 of 17/156,015 to modify the claims to achieve the features of claims of US Patent 10,944,822. 
Similar double patenting rejection will apply for other independent claims and the dependent claims are rejected based on their dependency. 

5. 	Claim 1 of the instant application 17/156,015 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 10,298,680. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:

Instant Application (17/156,015)

US Patent 10,298,680
(bold means the differences)
1. A method, comprising: 







querying a source system to obtain a resource utilization related to one or more performance metrics of the source system in performing at least a primary workload; 




adjusting, by a backup engine of a backup system, a data ingestion rate from the source system, wherein the data ingestion rate from the source system is adjusted based on the one or more performance metrics of the source system in performing at least the primary workload, wherein a rate of change at which the data ingestion rate decreases as the primary workload at the source system increases is based on a priority of the primary workload with respect to data ingestion for backup operations; and ingesting data from the source system at the adjusted data ingestion rate.

1. A method for dynamically adjusting an ingestion rate for backup operations on a source system, comprising: monitoring, by a backup system, a resource utilization related to one or more performance metrics of the source system in performing at least a primary workload, wherein the backup system is configured to 
query the source system to obtain the resource utilization related to one or more performance metrics of the source system in performing at least the primary workload; based on the monitored resource utilization, determining, by the backup system, a data ingestion rate for backup operations on the source system; 

adjusting the data ingestion rate from the source system, wherein adjusting the data ingestion rate from the source system comprises adjusting an amount of resources allocated to the primary workload at the source system by an equal amount to resources allocated to the backup operations on the source system; ingesting, at the backup system, data from the source system at the determined data ingestion rate; and writing, by the backup system, the ingested data to a distributed file system at a storage repository, wherein the distributed file system implements a directory structure in which the ingested data is stored, wherein the storage repository is separate from the backup system.



As demonstrated, for example the independent claim 1 of US Patent 10,298,680 discloses the features of the independent claim 1 of 17/156,015 while the claims are broader in scope and anticipate the claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1 of 17/156,015 to modify the claims to achieve the features of claims of US Patent 10,298,680. 
Similar double patenting rejection will apply for other independent claims and the dependent claims are rejected based on their dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0225718 issued to Raja et al. (Raja) in view of US 2016/0342618 issued to Watkins et al. (Watkins) (Applicant IDS).
Regarding claim 2, Raja teaches a method, comprising: querying a source system to obtain a resource utilization related to one or more performance metrics of the source system in performing at least a primary workload (Raja: ¶ 0148 – a user may configure one or more load monitors based on metrics selected from a custom metric table which includes metrics or objects obtains via a network management protocol query while ¶ 0150 – teaches the appliance may include any type and form of load monitor, also referred to as monitoring agent, for monitoring any operational or performance characteristic or metric of a service); 
Raja however does not explicitly teach adjusting, by a backup engine of a backup system, a data ingestion rate from the source system, wherein the data ingestion rate from the source system is adjusted based on the one or more performance metrics of the source system in performing at least the primary workload, wherein a rate of change at which the data ingestion rate decreases as the primary workload at the source system increases is based on a priority of the primary workload with respect to data ingestion for backup operations; and ingesting data from the source system at the adjusted data ingestion rate.
Watkins however explicitly teaches adjusting, by a backup engine of a backup system, a data ingestion rate from the source system, wherein the data ingestion rate from the source system is adjusted based on the one or more performance metrics of the source system in performing at least the primary workload, wherein a rate of change at which the data ingestion rate decreases as the primary workload at the source system increases is based on a priority of the primary workload with respect to data ingestion for backup operations; and ingesting data from the source system at the adjusted data ingestion rate (Watkins: ¶ 0051 – teaches Ingestion performance can be one of the most important customer-visible criteria because the fastest ingestion performance can correspond to the shortest time to backup, can perform monitoring of the ingestion rate and upon determination that the rate is low, the grid server  can be instructed to increase deduplication and/or replication activity automatically. ¶ 0055 – teaches the sensor components 510 and 520 can dynamically measure networking and/or disk utilization loads as well as available disk space. The sensor components 510, 520 can further perform sensing of "back-pressure" on a system resource, and use this information to adapt the work load. When the ingestion performance drops to low levels, as detected by the sensor component(s), the corresponding grid server 204, 504 can automatically increase deduplication and/or replication activities on that grid server; ¶ 0074 – also teaches the ingestion rate can correspond to a speed of transferring of the received data into a memory of the grid server. At 904, the processor can determine a deduplication and replication rate of the received data. The deduplication can represent a deduplication of the received data by the grid server. The replication can represent replication of the deduplicated received data to another server (e.g., grid servers in repository 210 shown in FIG. 2a). At 906, the deduplication and replication rate can be adjusted based on the ingestion rate. The adjustment can be performed by the processor in the grid server).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Raja in view of Watkins to teach adjusting, by a backup engine of a backup system, a data ingestion rate from the source system, wherein the data ingestion rate from the source system is adjusted based on the one or more performance metrics of the source system in performing at least the primary workload, wherein a rate of change at which the data ingestion rate decreases as the primary workload at the source system increases is based on a priority of the primary workload with respect to data ingestion for backup operations; and ingesting data from the source system at the adjusted data ingestion rate. One would be motivated to do so as the sensor components can dynamically measure networking and/or disk utilization loads as well as available disk space. The sensor components can further perform sensing of "back-pressure" on a system resource, and use this information to adapt the work load. When the ingestion performance drops to low levels, as detected by the sensor component(s), the corresponding grid server can automatically increase deduplication and/or replication activities on that grid server. Also, the ingestion rate can correspond to a speed of transferring of the received data into a memory of the grid server and the processor can determine a deduplication and replication rate of the received data. The deduplication can represent a deduplication of the received data by the grid server. The replication can represent replication of the deduplicated received data to another server and the deduplication and replication rate can be adjusted based on the ingestion rate. The adjustment can be performed by the processor in the grid server (Watkins: ¶ 0051, ¶ 0055, ¶ 0074).

As per claim 3, the modified teaching of Raja teaches the method of claim 2, wherein the data ingestion rate is determined based on the resource utilization (Watkins: ¶ 0055 – measure networking and/or disk utilization loads).

As per claim 4, the modified teaching of Raja teaches the method of claim 2, wherein a query of the source system obtains information about read activity, write activity, throughput, storage system latency, and/or processor utilization (Raja: ¶ 0148 – load of one or more services are determined by query).

As per claim 5, the modified teaching of Raja teaches the method of claim 2, further comprising logging instantaneous resource utilization (Raja: ¶ 0079 – monitoring agent measures and monitors the duration a user is logged into an application).

As per claim 6, the modified teaching of Raja teaches the method of claim 2, further comprising logging a moving average of resource utilization (Raja: ¶ 0178 – the appliance determines the load using an average of metric values).

As per claim 7, the modified teaching of Raja teaches the method of claim 2 wherein the priority of the primary workload is prioritized over backup operations associated with the backup engine (Raja: ¶ 0201 – the second virtual server 275B may be a backup server).
As per claim 8, the modified teaching of Raja teaches the method of claim 2, wherein a priority of backup operations associated with the backup engine is prioritized over the priority of the primary workload (Raja: ¶ 0200 – the second virtual server 275B is established in response to detecting the first virtual server 275A has reached one or more thresholds).
As per claim 9, the modified teaching of Raja teaches the method of claim 2, wherein a priority of backup operations associated with the backup engine is equal to the priority of the primary workload (Raja: ¶ 0200 – based on the primary workload on the first vServer has reached the threshold, second virtual server acts as backup server since the workload is the priority).
As per claim 10, the modified teaching of Raja teaches the method of claim 2, wherein adjusting the data ingesting rate from the source system includes polling for the resource utilization (Watkins: ¶ 0049 – ingestion data stream can be compared against zone stamps wherein a pair of zones is identified as having similar zone stamps, the zones can be delta-compressed to reduce consumed data storage capacity).
As per claim 11, the modified teaching of Raja teaches the method of claim 2, wherein the data ingestion rate from the source system is adjusted based in part on one or more activity thresholds, wherein the one or more activity thresholds includes a high activity threshold, wherein the high activity threshold indicates a primary workload resource utilization at which the data ingestion rate is to be reduced (Watkins: ¶ 0057 – the determined ingestion score can be compared to a predetermined threshold ingestion score, which can be a preset value for a particular network).
As per claim 12, the modified teaching of Raja teaches the method of claim 11, further comprising reducing the data ingestion rate from the source system in response to the primary workload resource utilization being greater than the high activity threshold (Watkins: ¶ 0070 – when the backup job is a high-performance backup activity the deduplication and/or replication activity can reduce the ingestion performance).
As per claim 13, the modified teaching of Raja teaches the method of claim 2, wherein the data ingestion rate from the source system is adjusted based in part on one or more activity thresholds, wherein the one or more activity thresholds includes a low activity threshold, wherein the low activity threshold indicates a primary workload resource utilization at which the data ingestion rate is to be increased (Watkins: ¶ 0076 – the adjustment can also include performing, based on the monitoring, sampling increasing of the ingestion rate).
As per claim 14, the modified teaching of Raja teaches the method of claim 13, further comprising increasing the data ingestion rate from the source system in response to the primary workload resource utilization being less than the low activity threshold (Watkins: ¶ 0076 –based on the monitoring, sampling increasing of the ingestion rate).
As per claim 15, the modified teaching of Raja teaches the method of claim 2, wherein the data ingestion rate from the source system is adjusted based on changes to the one or more performance metrics of the source system in performing at least the primary workload (Watkins: ¶ 0063 – a grid server's sensor component can sample data that is incoming for ingestion and then the grid server can use table to determine whether ingestion rate needs to be increased or decreased or unchanged wherein the table can ensure that smoothing and/or hysteresis exist with regard to ingestion rate adjustments).
As per claim 16, the modified teaching of Raja teaches the method of claim 2, wherein the one or more performance metrics of the source system in performing at least the primary workload include at least one or more of CPU usage, memory usage, or network throughput (Watkins: ¶ 0067 – sampling can be performed can depend on a particular system, network, processor, memory, etc. configuration and/or capacity and/or capability).
As per claim 17, the modified teaching of Raja teaches the method of claim 2, wherein the source system is configured to host one or more virtual machines that share resources of the source system (Raja: ¶ 0177 – upon detection of the threshold being exceeded, the appliance may spillover requests and connections to a second virtual server).
As per claim 18, the modified teaching of Raja teaches the method of claim 2, wherein the source system is configured to provide one or more services (Raja: ¶ 0113 – each of the servers may provide one or more network related services (referred to as services)).
As per claim 19, the modified teaching of Raja teaches the method of claim 2, wherein the source system is configured to host one or more databases (Raja: ¶ 0210 – the appliance stores the metrics in a GSLB (Global Server Load Balancing) or global metrics table comprising any type and form of data storage element, such as a file, database, object or data structure in memory and/or on disk).
As per claim 20, the claim resembles claim 1 and is rejected under the same rationale while Watkins teaches a non-transitory computer readable storage medium and comprising computer instructions (Watkins: ¶ 0080 – computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device or in a propagated signal, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers).
As per claim 21, the claim resembles claim 1 and is rejected under the same rationale while Raja teaches a memory coupled to the processor and configured to provide the processor with instructions (Raja: Fig. 1F).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458